DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
Status of Claims 

1.	Claims 1-20 are pending.


Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
4.	Claims 1-20 are directed to processing medical claims.  The claims are considered certain methods of organizing human activity (including marketing or sales activities or behaviors; business relations).  A concept considered to be certain methods of organizing human activity falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (certain methods of organizing human activity).  The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
5.	Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-10 are directed to a system with one processor and claims 11-20 are directed to a method including at least one step.  Accordingly, the claims fall within the four statutory categories of inventions (a machine and a process) and will be further analyzed under step 2 of the Alice/Mayo framework.
6.            Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
7.	Regarding representative independent claim 1, the claim sets forth a method comprising:
	receive a medical claim request, the received medical claim request being associated with a target PE;
	select at least a first claim rule from a plurality of claim rules based at least in part on the target PE and the received medical claim request, the first claim rule including predetermined logic to detect a first predetermined claim abnormality;
	identify the received medical claim request as a claim of interest based on instantiating the predetermined logic of the first claim rule and detecting the first predetermined abnormality as present in the received medical claim; and
	store an indicator of the received medical claim request in response to identifying the received medical claim request as a claim of interest.

The above-recited limitations set forth an arrangement where data is received with regard to a plurality of claims and then stored based on identification as a claim of interest.  This arrangement amounts to managing personal behavior.  Such concepts have been considered ineligible methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).

The independent claims do recite additional limitations:  
A processor
A network
A memory
	
These additional elements, considered both individually and as an ordered combination, do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  The elements are recited with a high degree of generality, and the specification sets forth the general-purpose nature of the technologies required to implement the invention (emphasis added): 
[0041] As further shown, the CCS system 110 is communicatively coupled to storage components 130. The storage components comprise, for example, a medical and/or pharmaceutical rules database (DB) 132, a PE settings DB 134, and claim information DB 136. Preferably the storage components 130 get provided by a third-party data storage service provider such as Amazon Web Services (AWS) offered by Amazon Web Services, Inc., and Microsoft Azure offered by Microsoft, Inc., or any other suitable provider of various network- and/or cloud-based storage services. Alternatively, or in addition, storage components 130 may be integrated into the CCS system directly, and may be operated by a CCS service provider that operates the CCS system 110. 
[0042] In scenarios in which the CCS system 110 provides one or more Web sites via Web servers 120, at least some PE manager users and provider users (not shown) perform authenticated interactions and execute various functions and processes of the CS system 110 via a client computing device as disclosed herein. Such client computing device include, for example, the PE manager computing system 180 and/or provider computing system 190. In addition, such client computing devices may also include any computer device capable of communicating with the CCS system 110 over networks 101, such as to obtain Web pages or other electronic information pages -1l- from the CCS system, and to optionally provide various information related to one or more clinical claims and/or manage workflows related to one or more clinical claims.
Clearly, the disclosed invention is intended to be implemented using known, existing and generic hardware. Thus, given this generality with which the additional technological elements are recited and disclosed, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Receiving data and analyzing data equates to receiving information over a network. Receiving or transmitting data over a network have been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).   Additionally, the Examiner again directs applicant to the portions of the present specification reproduced above, which further emphasize the conventional nature of the operating environment of the present invention.  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.
  	Independent claim 11 and the dependent claims 2-10 and 12-20, merely represent embellishments to the abstract idea and do not confer eligibility on the claimed invention.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication Number 2014/0172439, Conway, et al., hereinafter Conway.
9.	Regarding claim 1, Conway discloses a system for processing medical claims from a plurality of provider entities to identify medical claims of interest for secondary review by an associated payer entity (PE), the system comprising:
	a controller communicatively coupled to a computer network, (page 2, para. 27, a network) and configured to:
	receive a medical claim request via the computer network, the received medical claim request being associated with a target PE, (page 2, para. 21,  the provider may submit claims to a clearinghouse/claims processor system);
	select at least a first claim rule from a plurality of claim rules based at least in part on the target PE and the received medical claim request, the first claim rule including predetermined logic to detect a first predetermined claim abnormality, (page 2, para. 23, the fraud detection system may include a search component, a data mining component, and a fraudhood analysis component.);
	identify the received medical claim request as a claim of interest based on instantiating the predetermined logic of the first claim rule and detecting the first predetermined abnormality as present in the received medical claim, (page 2, para. 24, The data mining component may receive the claims information, and may perform data mining techniques on the claims information to produce second fraud sets from the claims information. The data mining component may provide the second fraud sets to the fraudhood analysis component. Each of the first and second fraud sets may include a set of claims.); and
store an indicator of the received medical claim request in a memory in response to identifying the received medical claim request as a claim of interest, (page 2, para. 26, The fraudhood analysis component may output (e.g., provide for display) a ranked list of suspected fraud cases based on the ranking of the first and second fraud sets. Alternatively, or additionally, the fraudhood analysis component may output (e.g., provide for display) all of the suspected fraud cases found in the first and second fraud sets. , and pages 4-5, para. 56, Fraud detection system 230 may output (e.g., provide for display) and/or store rings 460 of fraudulent providers.).
10.	Regarding claim 2, Conway discloses the system of claim 1 as described above.  Conway further discloses wherein the system further comprises a medical claim rules database, and wherein the controller is further configured to:
	select the first claim rule based on querying a first lookup table that associates an identifier
of the target PE with one or more identifiers of claim rules stored in the medical claim rules database, (page 2, para. 25,  The analysis parameters may include one or more parameters to be used by the fraudhood analysis component on the first and second fraud sets. In one example, the fraudhood analysis component may calculate observations without fraud (or "no fraud" observations) using a gravitational model of aggregate numbers and loci associated with the claims information. The fraudhood analysis component may calculate probabilities that the first and second fraud sets are statistically the same as the no fraud observations. , and page 5, para. 59, Each of postulated fraud scenario classes 530 may include a postulated set of criteria that, if met by a set of claims taken together, may be indicative of possible organized healthcare fraud. Search component 500 may process claims information 430 to produce first fraud sets 540 that may be members of postulated fraud scenario classes).
11.	Regarding claim 3, Conway discloses the system of claims 1 and 2 as described above.  Conway further discloses wherein the system further comprises a PE settings database, the PE settings database storing a representation of at least one PE-provided claim rule parameter, each PE-provided claim rule parameter being configured to be utilized by predetermined logic of an associated claim rule to detect at least one predetermined abnormality in a given medical claim, (page 2, para. 25,  The analysis parameters may include one or more parameters to be used by the fraudhood analysis component on the first and second fraud sets. In one example, the fraudhood analysis component may calculate observations without fraud (or "no fraud" observations) using a gravitational model of aggregate numbers and loci associated with the claims information. The fraudhood analysis component may calculate probabilities that the first and second fraud sets are statistically the same as the no fraud observations. , and page 5, para. 59, Each of postulated fraud scenario classes 530 may include a postulated set of criteria that, if met by a set of claims taken together, may be indicative of possible organized healthcare fraud. Search component 500 may process claims information 430 to produce first fraud sets 540 that may be members of postulated fraud scenario classes).
12.	Regarding claim 4, Conway discloses the system of claims 1-3 as described above.  Conway further discloses wherein the controller is further configured to select the first claim rule based on querying a second lookup table in the PE settings database that associates an identifier of the target PE with the at least one PE-provided claim rule parameter, (page 6, para. 75,  In one example, fraudhood analysis component 520 may calculate observations without fraud (or "no fraud" observations) using a gravitational model of aggregate numbers and loci associated with claims information 430. Fraudhood analysis component 520 may calculate probabilities that fraud sets 540 are statistically the same as the no fraud observations. Fraudhood analysis component 520 may rank fraud sets 540 based on the calculated probabilities. In one example, fraudhood analysis component 520 may provide a higher rank to a fraud set 540 with a lower probability of being non-fraudulent than another fraud set 540 with a higher probability of being non-fraudulent).
13.	Regarding claim 5, Conway discloses the system of claims 1-4 as described above.  Conway further discloses wherein the controller is further configured to identify the received medical claim request as a claim of interest based on instantiating the predetermined logic of the first claim rule, the predetermined logic configured to detect the predetermined abnormality as present in the received medical claim based at least in part on the at least one PE-provided claim rule parameter, (page 6, para. 75,  In one example, fraudhood analysis component 520 may calculate observations without fraud (or "no fraud" observations) using a gravitational model of aggregate numbers and loci associated with claims information 430. Fraudhood analysis component 520 may calculate probabilities that fraud sets 540 are statistically the same as the no fraud observations. Fraudhood analysis component 520 may rank fraud sets 540 based on the calculated probabilities. In one example, fraudhood analysis component 520 may provide a higher rank to a fraud set 540 with a lower probability of being non-fraudulent than another fraud set 540 with a higher probability of being non-fraudulent).
14.	Regarding claim 6, Conway discloses the system of claim 1 as described above.  Conway further discloses wherein the first selected claim rule includes logic to cause the controller to identify whether the received medical claim request includes a line item identifying one or more target pharmaceutical drugs, (page 2, para. 20, The term "provider," as used herein, is intended to be broadly interpreted to include a prescription provider (e.g., a drug store, a pharmaceutical company, an online pharmacy, a brick and mortar pharmacy, etc.),, and page 2, para. 24, A derivative fraud set may include a set of beneficiary state trajectories, where a beneficiary state trajectory may include, for example, an ordered sequence of providers that may be visited by a beneficiary over a particular time period).
15.	Regarding claim 7, Conway discloses the system of claims 1 and 6 as described above.  Conway further discloses wherein the first selected claim rule includes logic to cause the controller to identify whether the received medical claim request includes a line item that indicates a dosage amount for the one or more target pharmaceutical drug exceeds a predefined dosage amount, (page 2, para. 20, The term "provider," as used herein, is intended to be broadly interpreted to include a prescription provider (e.g., a drug store, a pharmaceutical company, an online pharmacy, a brick and mortar pharmacy, etc.),, and page 2, para. 24, A derivative fraud set may include a set of beneficiary state trajectories, where a beneficiary state trajectory may include, for example, an ordered sequence of providers that may be visited by a beneficiary over a particular time period).
16.	Regarding claim 8, Conway discloses the system of claim 1 as described above.  Conway further discloses wherein the first selected claim rule includes logic to cause the controller to identify whether the received medical claim request includes a line item identifying at least one orphan pharmaceutical drug, (page 2, para. 20, The term "provider," as used herein, is intended to be broadly interpreted to include a prescription provider (e.g., a drug store, a pharmaceutical company, an online pharmacy, a brick and mortar pharmacy, etc.),, and page 2, para. 24, A derivative fraud set may include a set of beneficiary state trajectories, where a beneficiary state trajectory may include, for example, an ordered sequence of providers that may be visited by a beneficiary over a particular time period).
17.	Regarding claim 9, Conway discloses the system of claim 1 as described above.  Conway further discloses wherein the controller is further configured to, in response to identifying the received medical claim request as a claim of interest, send a message including an indicator of the received medical claim request to a remote computing device via the computer network, (page 2, para. 26, The fraudhood analysis component may output (e.g., provide for display) a ranked list of suspected fraud cases based on the ranking of the first and second fraud sets. Alternatively, or additionally, the fraudhood analysis component may output (e.g., provide for display) all of the suspected fraud cases found in the first and second fraud sets, and page 3, para. 35, Device 300 may correspond to user device 210, clearinghouse/claims processor system 220, and/or fraud detection system 230. Each of user device 210, clearinghouse/claims processor system 220, and fraud detection system 230 may include one or more devices 300 and/or one or more components of device).
18.	Regarding claim 10, Conway discloses the system of claim 1 as described above.  Conway further discloses wherein the memory provides a list of claims of interest for secondary review of medical claims, and wherein the system further comprises a web server or application programming interface (API) to receive requests from a remote computing device via the computer network to read and/or update the list of claims of interest for secondary review stored in the memory, (page 3, para. 33, network 240 may include a local area network (LAN), a wide area network (WAN) (e.g., the Internet), a metropolitan area network (MAN), an ad hoc network, a telephone network (e.g., a Public Switched Telephone Network (PSTN), a cellular network, or a voice-over-IP (VoIP) network), an optical network (e.g., a fiber optic network), or a combination of these or other types of networks. In one implementation, network 240 may support secure communications between user devices 210, clearinghouse/claims processor system 220, and/or fraud detection system, page 3, para. 36, Processing unit 320 may include one or more processors, one or more microprocessors, one or more application specific integrated circuits (ASICs), one or more field programmable gate arrays (FPGAs), or one or more other types of processors that interpret and execute instructions. Main memory 330 may include a random access memory (RAM) or another type of dynamic storage device that stores information or instructions for execution by processing unit, and page 3, para. 37, Communication interface 380 may include any transceiver-like mechanism that enables device 300 to communicate with other devices or networks (e.g., network 240). In one implementation, communication interface 380 may include a wireless interface and/or a wired interface.).
19.	Regarding claim 17, Conway discloses the method of claim 11 as described above.  Conway further discloses wherein identifying the received medical claim as a claim of interest further comprises identifying whether the received medical claim request includes a line item identifying one or more target pharmaceutical drugs for use in an off- label manner, (page 2, para. 20, The term "provider," as used herein, is intended to be broadly interpreted to include a prescription provider (e.g., a drug store, a pharmaceutical company, an online pharmacy, a brick and mortar pharmacy, etc.),, and page 2, para. 24, A derivative fraud set may include a set of beneficiary state trajectories, where a beneficiary state trajectory may include, for example, an ordered sequence of providers that may be visited by a beneficiary over a particular time period).
20.	Regarding claim 19, Conway discloses the method of claim 11 as described above.  Conway further discloses wherein identifying the received medical claim request as a claim of interest further comprises converting the received medical request or at least a portion thereof into a standardized format, (page 6, para. 73, In the market basket analysis, each row of a matrix may represent a trip to a store, columns of the matrix may represent items for sale, and cells of the matrix may be non-zero when the trip results in a purchase of an item. Matrices in this format may have many zero cells and may be efficiently analyzed by one of several algorithms (e.g., an a priori algorithm). Standard formulations of these algorithms may identify high-coverage or high-confidence association rules. In the market basket analysis, the association rules may be of the form "if bananas and bread are purchased, then so is peanut butter." An analog for a beneficiary/provider scenario may be of the form "if providers A and B are visited during the time period, then so is provider C." The algorithms may be set up to show similar rules with: (1) high coverage, where at least X.sub.ABC beneficiaries visit providers A, B, and C; and (2) high confidence, where of those beneficiaries who visit providers A and B, a high proportion of those beneficiaries also visit provider C.).
21.	With regard to Claims 11-16, 18, and 20, these claims are rejected for the same reasons as claims 1, 2 and 4-9 as set forth above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Adjudicating pharmaceutical drug sample distribution system and method (US 20020055856 A1) teaches an improved system and method of pharmaceutical drug samples distribution replaces actual samples provided to physicians for re-distribution to patients. A token, preferably in the form of a partially completed script, is provided to physicians for delivery as a completed prescription to patients. The completed token is presented to pharmacists to obtain the drug sample. Before providing the sample, the token is adjudicated by a claim adjudication system. Token usage data may be compiled by the claim adjudication system and forwarded for use by pharmaceutical companies. Value-added services such as drug utilization review (DUR) may be provided by the claim adjudication system. Token usage data may be correlated with token distribution data to provide a measure of sampling program effectiveness, including pharmaceutical company representative performance.
B.	System for performing dynamic claim adjudication for covered prescription drugs in pharmacy benefits management companies, has point of sale module providing results of adjudication in response to claim adjudication request (US 20120109839 A1) teaches A point of sale module is stored in the medium. The point of sale module receives a claim adjudication request, and obtains information related to the claim adjudication request from members module, a drugs module, a claims module and a benefits module. The point of sale module implements claim adjudication instructions to adjudicate claim adjudication request, and provides results of adjudication in response to the claim adjudication request.
C.	Tool for generating containerized processing logic for use in insurance claim processing (US 10192260 B2) teaches a set of adjudication rules for use in processing an insurance claim. The method and system comprise defining an adjudication rule and defining a secondary rule container and coupling the adjudication rule to the secondary rule container by a rule reference associated with the content of the secondary rule container. Also implemented is defining a primary rule container and coupling the secondary rule container to the primary rule container by a container reference associated with the content of the primary rule container, the adjudication rule, the containers, and the rule and container reference defining a rule hierarchy for representing the set of adjudication rules.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) computer-accessible medium. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR computer-accessible medium, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR computer-accessible medium, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information computer-accessible medium, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 
/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624